t c no united_states tax_court u r neely petitioner v commissioner of internal revenue respondent docket no filed date p contends that r is barred from assessing additional employment_taxes because the notice_of_determination concerning worker classification was issued after the expiration of the general 3-year period of limitations under sec_6501 i r c r contends that the period of limitations on assessment is indefinitely extended pursuant to sec_6501 i r c by reason of p’s fraud in the filing of various employment_tax returns held the elements of fraud in the employment_tax context are the same as those in the income estate and gift_tax contexts held further p did not commit fraud for purposes of sec_6501 i r c accordingly r is barred by the statute_of_limitations from assessing additional employment_taxes for the taxable periods in issue -- - kirk a mccarville for petitioner john w duncan for respondent vasquez judge respondent issued to petitioner a notice_of_determination concerning worker classification petitioner contends that respondent is barred from assessing additional employment_taxes for the taxable periods in issue on the grounds that the notice_of_determination was issued after the expiration of the general 3-year period of limitations under sec_6501 ’ respondent argues that the period of limitations on assessment remains open pursuant to sec_6501 by reason of petitioner’s fraudulent conduct in a previous opinion we addressed whether this court possesses jurisdiction to address issues pertaining to the period of limitations on assessment in the context of a case brought under sec_7436 we resolved that inquiry in the affirmative see 115_tc_287 accordingly we now address whether the period of limitations on assessment expired prior to the issuance of respondent’s notice_of_determination tt all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in phoenix arizona at the time he filed his petition in this case petitioner’s background petitioner graduated from high school in and immediately thereafter began working in the air-conditioning business by installing ductwork for his father in after attending one semester of college petitioner went to work for geottle’s metal products geottle petitioner’s initial responsibilities at geottle included installing sheet metal and air-conditioning units he later worked his way up into the estimating department where he bid jobs on behalf of his employer in petitioner left geottle and formed his own business called the a c co the company the company specialized in the installation of air-conditioning equipment and associated ductwork and the company’s principal_place_of_business was located in mesa arizona the activities of the company during constitute the focus of respondent’s determination the company was initially operated as a partnership between petitioner and an associate whom petitioner later bought out at all times during the tax_year the company was operated by petitioner as a sole_proprietorship - - activities of the company during the company experienced a busy year in petitioner had approximately jobs with each job lasting anywhere from weeks to months while petitioner typically maintained a workforce of approximately to people during that figure increased to most of the employees served in the field as installers petitioner a superintendent an estimator and an office manager operated out of the business office at some point in robert cook approached petitioner about working at one of his job sites mr cook however conditioned his services upon being paid in cash due to his need for labor petitioner agreed but only after informing mr cook that he would be issued a form_1099 with respect to the cash payments made to him william baker and dennis page were hired by petitioner under similar circumstances petitioner did not meet with these individuals rather he hired them on the recommendation of his job foremen mr baker and mr page each insisted on being paid in cash for their services a condition to which petitioner again agreed on the understanding that forms would be issued with regard to the payments petitioner’s arrangements with messrs cook baker and page collectively the workers constitute the only instance in which petitioner paid a worker in cash for services rendered during less busy times petitioner rejected requests from individuals to be paid in cash petitioner’s internal accountant ann gerber formerly ann melcher served as the company’s office manager from until the company was sold in ms gerber was responsible for all monetary aspects of the business in addition to collecting receivables and paying expenses ms gerber maintained the company’s books and processed the payroll as part of her payroll obligations ms gerber calculated the proper amount of employment_taxes to be withheld from each employee’s paycheck rach time petitioner notified ms gerber that a worker was to be paid in cash he instructed her that the worker was to be issued a form_1099 to reflect the payment petitioner believed that the issuance of a form_1099 was sufficient to keep him in compliance with relevant tax laws the workers submitted weekly timecards to ms gerber and she would distribute the appropriate cash payments to them in order to generate the cash necessary to pay the workers ms gerber would write a check from the company’s account to for convenience we use the term employment_taxes to refer to taxes under the federal_insurance_contributions_act fica secs the federal_unemployment_tax_act futa secs and income_tax_withholding secs see henry randolph consulting v commissioner t cc 1n -- - petitioner the amount of the check included petitioner’s weekly dollar_figure draw plus whatever amounts were owed to the workers after depositing petitioner’s dollar_figure draw to his individual_account ms gerber received the remainder of the check proceeds in cash she in turn distributed the cash to the workers in the amounts they were owed as a result of this practice the amounts paid to the workers were reflected on the company’s books as distributions to petitioner petitioner was not aware that the cash payments to the workers were being accounted for in this manner ms gerber withheld no employment_taxes from the amounts paid to the workers in addition ms gerber did not issue forms to the workers as such was the responsibility of petitioner’s outside accountant petitioner did not instruct nor suggest to ms gerber that the cash payments were not to be reported to the internal_revenue_service petitioner’s external accountant kenneth messmer a certified_public_accountant served as petitioner’s outside accountant starting in mr messmer was responsible for preparing petitioner’s form_1040 individual_income_tax_return which included the activities of the company on schedule c profit or loss from business and all of the company’s required employment_tax returns additionally mr messmer prepared the necessary forms w-2 wage and tax statement and forms pertaining to the company mr messmer’s contact with mr neely was limited he instead dealt primarily with ms gerber ms gerber coded the checks written on behalf of the company to various expense accounts and mr messmer prepared the relevant tax returns based on such information petitioner’s employment_tax returns petitioner filed various employment_tax returns relating to the operations of the company during below is a summary of the form sec_941 employer’s quarterly federal tax_return filed on behalf of the company quarter date income_tax ending filed total wages withholding fica dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number ' income_tax_withholding secs federal_insurance_contributions_act secs with respect to the company’s tax_liability under the federal_unemployment_tax_act secs petitioner filed a form 940-ez employer’s annual federal unemployment futa_tax return on date the form reflected total payments to employees of dollar_figure total taxable wages of dollar_figure and a futa_tax liability of dollar_figure petitioner was current in payment of his employment_tax obligations listed on the above-described returns --- - over the course of petitioner’s company made cash payments of dollar_figure to mr cook dollar_figure to mr baker and dollar_figure to mr page the payments were not included in the appropriate employment_tax returns petitioner however was not aware in signing the returns that the payments to the workers had been omitted petitioner’s individual_income_tax_return during the review of his individual_income_tax_return with mr messmer petitioner informed mr messmer that he had not received all of the amounts which were reflected on the company accounts as his personal draw after further investigation mr messmer became aware that the payments coded as petitioner’s personal draw included the cash payments made to the workers mr messmer therefore made an adjusting entry to petitioner’s draw account by subtracting the cash payments to the workers and adding those payments to the labor expense account under cost_of_goods_sold petitioner's individual_income_tax_return was selected for examination in in the course of the examination the revenue_agent noticed that the cost_of_goods_sold reported by petitioner varied from the figure carried on the company’s books by dollar_figure petitioner initially did not know the reason for the discrepancy but he later informed the revenue_agent that the discrepancy was attributable to the cash payments made to the workers --- - petitioner described the workers to the revenue_agent as independent contractors petitioner further informed the revenue_agent that the workers had provided services to other people and that they reported directly to the appropriate job sites ’ petitioner cooperated with the revenue_agent in every aspect requested and provided her with all pertinent documents and records petitioner and respondent settled all matters relating to the examination of petitioner’s individual_income_tax_return as part of the settlement agreement petitioner stipulated various aspects of the relationship which the workers maintained with the and respondent allowed the payments to the workers to company be included in the labor component of cost_of_goods_sold at this point petitioner provided respondent with forms 1099-misc miscellaneous income concerning the payments to the workers notice_of_determination on date respondent mailed to petitioner a notice_of_determination concerning worker classification under sec_7436 in which respondent determined that the workers were the revenue_agent was eguivocal in her recollection that petitioner had described the workers as having submitted bids to him for particular jobs specifically petitioner stipulated that a the workers were required to comply with petitioner’s instructions about when where and how their work was to be performed b petitioner had the right to discharge each of the workers and c the workers could have terminated their relationship with petitioner at any time without incurring liability -- - employees of the company for purposes of federal employment_taxes under subtitle c employment_taxes and collection of income_tax of the internal_revenue_code and petitioner was not entitled to safe_harbor relief provided by sec_530 of the revenue act of publaw_95_600 92_stat_2763 respondent attached to the notice_of_determination a schedule detailing the proposed additional employment_taxes respondent also asserted a sec_6663 fraud_penalty with respect to such additional taxes petitioner filed with the court a timely petition seeking our review of the notice_of_determination pursuant to sec_7436 the notice was issued after the expiration of the general 3-year period of limitations on assessment as set forth in sec_6501 no consents extending the period of limitations have been executed in his petition petitioner disputed the amounts of the employment_taxes and penalties that were set forth on the schedule accompanying the notice_of_determination we previously granted respondent’s motion to dismiss in part for lack of jurisdiction as to the amounts of employment_taxes and related penalties in keeping with our decision in 112_tc_1 subseguent to our granting of respondent’s motion congress amended sec_7436 to provide the tax_court with jurisdiction to determine the correct amounts of employment_taxes that relate to the secretary’s determination concerning worker classification see community renewal tax relief act of crtra publaw_106_554 sec f 114_stat_2763 this amendment was made retroactive to the effective date of sec_7436 see id sec g accordingly we have since vacated our prior order to dismiss in part for lack of jurisdiction as to the amounts of employment_taxes relating to respondent’s determination concerning worker classification - li - opinion the sole matter for determination is whether the period of limitations on assessment expired prior to the issuance of respondent’s notice_of_determination petitioner contends that the assessment of any additional employment_tax liability is barred by the statute_of_limitations under sec_6501 as the notice_of_determination was issued after the general 3-year period of limitations provided by sec_6501 respondent on the other hand contends that the general limitations_period under sec_6501 does not apply in this case respondent claims that the employment_tax returns at issue were false and fraudulent with an intent to evade tax and that the period of limitations thereby remains open pursuant to sec_6501 c ’ accordingly whether respondent’s notice_of_determination was timely issued depends on whether petitioner committed fraud in the filing of the employment_tax returns this is the first instance in which this court has been called upon to determine whether a taxpayer committed fraud in the employment_tax context nonetheless the determination of fraud for purposes of the period of limitations on assessment ’ respondent also alleged in his answer that the failure of petitioner to reflect the cash payments to the workers on the appropriate employment_tax returns constituted a willful attempt by petitioner to defeat or evade employment_taxes justifying an indefinite extension of the period of limitations pursuant to sec_6501 however respondent neither argued this point at trial nor raised it in the course of the posttrial briefing accordingly we treat this argument as having been withdrawn -- under sec_6501 is the same as the determination of fraud for purposes of the penalty under sec_6663 see 114_tc_533 and an extensive body of law exists addressing the fraud_penalty in the income estate and gift_tax contexts we shall rely on such case law in our analysis below fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing see 829_f2d_828 9th cir affg tcmemo_1986_223 61_tc_249 affd 519_f2d_1121 5th cir the commissioner bears the burden of proving fraud and must establish it by clear_and_convincing evidence see sec_7454 rule b to satisfy the burden_of_proof the commissioner must show that an underpayment in tax exists and the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 petitioner concedes that his failure to include the cash payments made to the workers on the appropriate employment_tax returns resulted in an understatement in tax accordingly we focus on whether the understatement was a product of fraudulent intent as described below the record in this case does not support a finding that petitioner acted with an intent to conceal mislead or otherwise prevent the collection_of_taxes petitioner testified that he believed the employment_tax returns to be accurate at the time he signed them he was not aware that the payments to the workers should have been included in the employment_tax returns and in any event he was not specifically aware that the payments were not so included furthermore petitioner did not know that the payments to the workers had been coded for accounting purposes as distributions to himself petitioner’s testimony in this regard was highly credible and we note that it was corroborated by the testimony of his former office manager and his outside accountant ms gerber stated that she had no problems with mr neely in terms of his honesty with her and that he never asked her to do anything that made her uncomfortable in terms of her job responsibilities and duties similarly mr messmer testified that he at no time had reservations as to petitioner’s forthrightness and honesty in terms of producing the documents and information necessary for him to prepare full and accurate tax returns even the revenue_agent who conducted the examination of petitioner’s income_tax return conceded that petitioner cooperated with her in every aspect requested and provided her with all pertinent records and documents these witnesses do not paint petitioner as one out to deprive the commissioner of his rightful tax revenue the only potential badge of fraud in this case is petitioner’s agreement to pay the workers in cash the cash arrangement however was not part of a scheme on the part of petitioner to underreport employment_taxes in each case the request to be paid in cash was initiated by the worker petitioner agreed to the workers’ requests because he needed additional labor to satisfy his exceptionally high volume of contracts furthermore petitioner conditioned the arrangement on the understanding that the company would issue a form_1099 reflecting the cash payments petitioner instructed ms gerber to see that forms were in fact issued to the workers it was thus petitioner’s intent that the commissioner be aware of the cash payments as opposed to the contrary respondent has not established let alone on a clear_and_convincing basis that petitioner intended to conceal mislead or otherwise prevent the collection_of_taxes as a result sec_6501 does not operate to extend the period of limitations on assessment beyond the 3-year period set out in sec_6501 accordingly as the period of limitations expired prior to the issuance of respondent’s notice_of_determination the assessment of any additional employment_tax liability for the taxable periods in issue is barred to reflect the foregoing decision will be entered for petitioner
